Citation Nr: 1213125	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative disc disease of the lumbosacral spine, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for right lower extremity radiculopathy, currently evaluated as 10 percent disabling.

4.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to December 8, 2009.

5.  Entitlement to TDIU from December 8, 2009.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims files was subsequently returned to the RO in Winston-Salem, North Carolina

The issue of entitlement to TDIU prior to December 8, 2009, is addressed in the REMAND that follows the ORDER section of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  The impairment from the Veteran's PTSD more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.

2.  The Veteran's back disorder is manifested by limitation of motion but forward flexion is to more than 30 degrees and no ankylosis is present.

3.  The impairment from radiculopathy of the right lower extremity more nearly approximates mild incomplete paralysis of the sciatic nerve than moderate incomplete paralysis of the nerve.

4.  The Veteran has had a schedular 100 percent evaluation from December 8, 2009.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243 (2011).

3.  The criteria for a disability rating in excess of 10 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002) 38 C.F.R. §§ 4.7, 4.124a , Diagnostic Code 8520 (2011).

4.  As a matter of law, entitlement to TDIU from December 8, 2009, is not warranted.  38 C.F.R. § 4.16 (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a March 2007 letter, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims files.  VA further afforded the Veteran appropriate VA medical examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Claims for Increased Evaluations

The Veteran seeks an increased evaluation for PTSD, degenerative disc disease of the lumbosacral spine, and right lower extremity radiculopathy.  He reports that his conditions have worsened and warrant a higher evaluation.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Entitlement to an Increased Evaluation for PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A score of 41- 50 is assigned where there are,  "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id. GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased evaluation for PTSD.  The Veteran's social and occupational impairment more closely approximates the schedular criteria for a 30 percent evaluation than those for a higher evaluation.  38 C.F.R. § 4.7.

The evidence shows that that the Vetera reported that his PTSD symptoms were interrupted sleep, some intrusive thoughts, hyperstartle, hypervigilance, and avoidance of large crowds on VA examination in May 2007.  Although the Veteran denied nightmares and flashbacks at that time, he complained of nightmares during VA treatment in November 2007.  At that time, his wife reported that the Veteran talked and kicked in his sleep.  The Veteran was prescribed Trazodone.  VA treatment note dated in February 2008 reflects new complaints of reliving war experiences, insomnia due to recurring nightmares, mild depressive episodes triggered by watching war news on TV, anxiety, social alienation, guardedness in crowds, and avoidant and isolative behavior.  During VA treatment in August 2008, the Veteran reported difficulty falling asleep and waking due to urinary frequency.  He reported only infrequent nightmares and could not recall the last time he had had a nightmare, but guessed that it was several months past.  The Veteran reported that his PTSD symptoms were sporadic on VA examination in January 2010.  He stated that he had "difficulty" about two-thirds of the time.  Symptoms were described as feelings of agitation and intolerance of people and things, being short tempered, hyper startle, hypervigilance, and discomfort with crowds, along with interrupted sleep 2 to 3 times a week and near daily intrusive thoughts.  Again, the Veteran's wife reported that he had nightmares with shouting out at night.

The Veteran's reports a constellation of symptoms that are clearly compatible with occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform tasks.  He generally functions satisfactorily.  Report of VA examination dated in January 2010 shows that he attends to his own activities of daily living (i.e., dressing, feeding, and toileting), he lives with his wife of many years, he performs some household chores, he has a few friends, and he attends church.  The Veteran is not so depressed or anxious that he cannot perform chores or leave his home to attend church due to psychiatric disorder.

The record does not demonstrate impairment from the PTSD that more nearly approximates reduced reliability and productivity.  Reports of VA examinations dated in May 2007 and January 2010 show that the Veteran was fully oriented in all three spheres and without impairment of thinking, speech, insight, or judgment.  Neither the lay nor the medical evidence shows that the Veteran has panic attacks more than once a week or frequent depression.  The evidence suggests that the Veteran has good relationships with his wife and has a few friends.  Although the Veteran is unemployed, the record shows that he retired more than a decade ago.  There is no indication that the Veteran's symptoms are of the severity or frequency to cause problems with work performance or interaction with others at work were he employed.  There is no indication that the Veteran has disturbances of mood of the severity or frequency suggested by the criteria for the next higher evaluation in view of his report of performing some household chores and attending church.  The evidence further shows that he regularly attends his medical appointments as scheduled.

The Board has also considered the Veteran's GAF scores.  Reports of VA examinations dated in May 2007 and January 2010 reflect that GAF scores of 56 and 54, respectively, were assigned, which reflect the presence of moderate symptomatology and more nearly reflect the criteria for a 30 percent evaluation.  The Board acknowledges that a GAF score of 45 was assigned between January and March 2008, which suggests the presence of serious symptomatology, but overall the Veteran's reported symptoms coupled with the objective mental status findings do not more nearly reflect the criteria for an increased evaluation.  The nature, severity, or frequency of the symptoms suggested by the 50 percent rating criteria are not shown at anytime during the appeal period to include that period when the Veteran was given a GAF score of 45.

The Veteran does not have flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While it is not necessary that for these specific symptoms to be shown in order to merit the assignment of a 50 percent or higher disability evaluation for PTSD, the symptoms recited in the schedular criteria suggest the type and degree of symptoms, or their effects, that would justify a higher evaluation.  See Mauerhan, supra.  Here, neither the lay nor the medical evidence reflects symptoms or the frequency or severity so as to more nearly approximate the criteria for a higher disability evaluation.

Accordingly, the claim must be denied.  Also, a uniform rating is warranted and there is no basis for a staged rating.  See Hart, supra.  There is no doubt to resolve.  Gilbert, supra.

B.  Entitlement to an Increased Evaluation for Back Disability

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243 (2011).

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased evaluation for back disability.  The Veteran's back disorder is currently manifested by limitation of motion but forward flexion is to greater than 30 degrees and no ankylosis has been present.  

The Board has considered the lay evidence.  On VA examination in May 2007, the Veteran reported that he had, "constant hot pain at the mid lumbar area, and radiation to the right leg when he moves."  The pain was described as constant, severe, and the same every day without flares.  Stiffness, weakness, and pain were noted.  VA treatment records dated since 2007 also show complaints of back pain, treated with Ibuprofen and conservative measure.  On VA examination in January 2010, the Veteran reported back pain, worsening over time, to include with walking and certain movements.  His pain was described as daily and throbbing, of moderate severity.  He denied flare ups and incapacitating episodes.  He used a walker and could walk only a few yards with the walker.

The Board has further considered the medical evidence.  Report of VA examination dated in May 2007 reflects negative findings for spasms, atrophy, or guarding.  There were pain on motion and tenderness.  The spine had normal posture, head position, and symmetry in appearance, but gait was slow.  There were no abnormal curvatures of the spine except for mild lumbar flattening.  There was no thoracolumbar spine ankylosis.  The range of motion testing disclosed 0 to 50 degrees on forward flexion, 0 to 20 degrees on extension, 0 to 15 degrees on bilateral lateral flexion, 0 to 25 degrees on right lateral rotation, and 0 to 20 degrees on left lateral rotation.  There was pain at the end point of each range of motion.  Passive range of motion was the same as active range of motion.  There was no additional limitation of motion after repetitive use.  MRI revealed herniated nucleus pulposus at L4-5 and L5-S1 and degenerative disc disease at L4-5 and L5-S1 with bulging symmetrically.  The diagnosis was lumbar spine degenerative disc disease with right L5 radiculopathy.

Report of VA examination dated in January 2010 reflects similarly.  There was no fatigue, but decreased motion, stiffness, and low back pain were present.  Stooped posture was noted at this time.  Again, there were no spasms, atrophy, or guarding.  The range of motion was from 0 to 42 degrees on forward flexion, 0 to 6 degrees on extension, 0 to 12 degrees on left lateral flexion, 0 to 20 on right lateral flexion, 0 to 11 degrees on right lateral rotation, and 0 to 15 degrees on left lateral rotation.  There was pain on motion and after repetitive motion.  The Veteran declined to perform repetitive motion testing due to back pain.  The diagnosis was degenerative disc disease of the lumbosacral spine.  It was noted that this causes decreased mobility, problems with lifting and carrying, difficulty reaching, and decreased strength.

Neither the lay nor the medical evidence shows that the disability meets the criteria for an increased evaluation.  Both VA examinations in 2007 and 2010 show forward flexion to better than 30 degrees, and no ankylosis.  The Veteran has retained motion in all planes.

The Board has considered the Veteran's report of functional impairment due to pain, weakness, and fatigability.  The record shows that the Veteran experiences constant, daily pain.  However, the Board finds that the evidence reflects no indication that painful motion functionally limits motion of back beyond that contemplated by the current evaluation.  See 38 C.F.R. § 4.59.

The Board accepts fully that the Veteran experiences back pain and pain on motion.  38 C.F.R. §§ 4.40, 4.45.  However, the record shows no additional loss of motion with repetitive motion testing and the lay evidence does not suggest that flexion is functionally limited to 30 degrees or less.  A higher rating based on limitation of flexion requires forward flexion limited to 30 degrees or less and, here, forward flexion is limited to no less than 42 degrees.  The criteria for a 20 percent evaluation require forward flexion greater than 30 degrees but not greater than 60 degrees, which accurately reflects the Veteran's disability picture.  Also, the functional equivalent of ankylosis is not shown.  See DeLuca v. Brown, 8 Vet. App. 202 (1995)

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on both the Veteran's complaints coupled with the medical evidence.  In this case, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for the higher rating, as explained and discussed above.  The Board concludes that the medical evidence, prepared by skilled, neutral medical professionals, is more probative of the degree of disability.

Accordingly, the claim must be denied.  Also, as the disability did not meet the criteria for a higher rating at any time during the appeal period, there is no basis for assigning a staged rating.  Hart, supra.  There is no doubt to resolve.  Gilbert, supra.

C.  Entitlement to an Increased Evaluation for Right Lower Extremity Radiculopathy

The Veteran seeks an increased evaluation for right radiculopathy, currently evaluated as 10 percent disabling.

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis"' with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

On VA examination in May 2007, the Veteran reported radiation of back pain to the right lower leg.  He denied hospitalization or surgery related to the right lower leg.  Due to leg weakness, he reported that he had to stop working as a school bus driver in November 2004, that he cannot sit for more than 1 hour, and that he cannot stand for more than 15-20 minutes.  He walked with the aid of a walker.  Objectively, no paresthesias of the legs were found, but both legs seemed weak.  There had been no falls.  The Veteran was unsteady when first getting up.  Motor exam showed 4/5 active movement against some resistance at the hips and 5/5 active movement against full resistance at the knees, ankles and great toes.  Muscle tone was normal and no atrophy was shown.  Sensory exam showed normal (2/2) vibration, pain, light touch, and position sense.  Reflex exam was normal.  Babinski's sign was normal.

On VA examination in January 2010, the Veteran reported that he fell 2 weeks prior due to weakness in his legs.  Motor and sensory exam findings were the same as previously found in May 2007, except that vibration was 1/2 (impaired) in the lower extremities.  Again, muscle tone was normal and no atrophy was shown.  Sensory exam showed normal (2/2) pain, light touch, and position sense, but there was some impairment (1/2) of vibratory sense.  Reflex exam was normal.

Having carefully reviewed evidence of record, the Board finds that the preponderance of the evidence is against the claim for increase.  The Veteran's radiculopathy has not been manifested incomplete paralysis of the sciatic nerve that more nearly approximates moderate than mild, as required for a 20 percent rating.

Here, examinations have not shown any significant motor or strength impairment or muscle atrophy.  Vibratory sense was diminished on the most recent VA examination; but the medical findings consistently show essentially normal findings with little to no neurological deficits of the right lower extremity.

The Board accepts that the Veteran is competent to report that his disability is worse than presently evaluated.  However, neither the lay nor the medical evidence shows that the disability more nearly approximates the criteria for a higher evaluation.  Also, while the evidence shows that the Veteran ambulates with the assistance of a walker, there is no indication that this is due to right lower extremity radiculopathy.  Again, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on both the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for the higher rating, as explained and discussed above.  The Board concludes that the medical evidence, prepared by skilled, neutral medical professionals, is more probative of the degree of disability.

Accordingly, the claim must be denied.  Also, as the disability did not meet the criteria for a higher rating at any time during the appeal period, there is no basis for assigning a staged rating.  Hart, supra.  There is no doubt to resolve.  Gilbert, supra.

III.  Entitlement to TDIU From December 8, 2009

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a) [emphasis added].  In light of the fact that the RO granted a 100 percent schedular evaluation for prostate cancer effective from December 8, 2009, the Veteran may not be awarded a TDIU rating from that date forward as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  VA O.G.C. Prec. 6-99 (June 7, 1999).  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); Green v. West, 11 Vet. App. 472 (1998).  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.

An evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine is denied.

An evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.

A total disability evaluation base on individual unemployability from December 8, 2009, is denied.


REMAND

The Board notes that, although the claim for TDIU from December 8, 2009, lacks merit under the law, entitlement for the period prior thereto has not been addressed by the originating agency.  Therefore, the originating agency must adjudicate claim for TDIU for the period prior to December 8, 2009, with consideration of the evidence added to record since the September 2008 Statement of the Case and prior to certification of the appeal to the Board.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

It is noted that, on VA Form 9 dated in November 2008, the Veteran indicated that he sought to appeal all the issues listed on the September 2008 Statement of the Case (SOC).  The SOC included the issue of entitlement to TDIU.  Subsequent to the issuance of this SOC, the RO obtained additional pertinent evidence on the matter of TDIU, but did not issue to the Veteran a Supplemental SOC (SSOC).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington D.C. for the following actions:

1.  The RO or the AMC should undertake any indicated development, to include appropriate development to obtain any pertinent, outstanding records.

2.  The RO or the AMC should again review the record and adjudicate the claim for TDIU for the period prior to December 8, 2009.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond thereto before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
 
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


